Citation Nr: 1438535	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  07-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from December 1968 to November 1971.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in October 2008, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2004.

2.  The immediate cause of death, as shown on the death certificate, was liver failure and the underlying cause of death was septic shock.

3.  At the time of his death, the Veteran was service-connected for hemorrhoids, and was rated as 10 percent disabling.

4.  Liver failure is not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.

5.  The preponderance of the evidence shows that a disability of service origin, to include the Veteran's service-connected hemorrhoids, did not cause or hasten his death, or contribute substantially or materially to result in his death.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist
      
Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in March 2012, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain, and was provided with notice pursuant to Hupp.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA treatment records have been obtained.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  

A medical opinion was not obtained in this case since, as explained below,  other than lay conclusory, generalized statements, the evidence fails to indicate a disease or injury in service is associated with disability resulting in death.  

II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's death certificate shows that he died on October [redacted], 2004 and that the immediate cause of death was liver failure with the underlying cause being septic shock.  At the time of his death, service connection was in effect for hemorrhoids with an evaluation of 10 percent.  

Since the Veteran was not service connected for liver disease, including hepatitis, during his lifetime, the evidence would need to show that the Veteran should have been service-connected during his lifetime for that disability for the appellant to prevail in the claim on the basis of that illness.  

The service treatment records do not show any complaints, treatment or diagnoses related to liver disease.  The appellant's former representative wrote in an August 2005 statement that the appellant reported that during VA treatment for a broken jaw in 1972 to 1973 the Veteran received blood.  In October 2005 the appellant wrote that from 1972 to 1993 there was hepatitis C in the VA hospital where the Veteran was treated.  She also noted that the Veteran served in Vietnam and was exposed to herbicides.

If a veteran was exposed to an herbicide agent, to include Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

The Veteran's records show that he served in Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents.  Service connection is not available on a presumptive basis due to herbicide exposure for liver disease, including hepatitis C.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  There is also no competent evidence that otherwise shows that the Veteran's liver failure or hepatitis C was due to herbicide exposure, and therefore, service connection on a direct basis due to herbicide exposure is not warranted. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A statement from the VA Medical Center where the Veteran was treated in 1972 or 1973 states that the Veteran's records indicate that the Veteran had surgery on his jaw but do not show that it was performed at a VA facility or that he had a blood transfusion at a VA facility.

Private treatment records from May 1978 indicate that the Veteran probably had alcoholic cirrhosis.  The records also indicate that the Veteran had broken his jaw in 1972 and had not had transfusions or hepatitis in the past.  He was diagnosed at that time with mild chronic persistent hepatitis.

At September 1995 VA treatment for polysubstance dependence, including alcohol, it was noted that the Veteran had a long history of alcohol use and that when he was a teenager he drank until he blacked out.  The Veteran said he had been diagnosed with hepatitis at some point in the past.  

October 2004 VA treatment records indicate that the Veteran had septic shock and that the etiology was unclear.  It was noted that the septic shock was in the setting of underlying liver failure.  The Veteran was noted to have hepatitis C cirrhosis.  The Veteran passed away on October [redacted], 2004, and the VA treatment notes and death certificate state that the cause of death was liver failure secondary to septis or septic shock. 

The appellant's contentions that the Veteran's liver failure was related to his military service have been considered.  The matter at hand involves complex medical assessments that requires medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There are no competent medical opinions of record indicating that the cause of the Veteran's death was related to his military service.

Although the Board is sympathetic to the appellant's claim, the preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death. 






ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


